United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2750
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Oliver B. Mack,                         *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 7, 2012
                                Filed: June 27, 2012
                                 ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      After Oliver Mack pleaded guilty to distributing a mixture or substance
containing cocaine base, the district court1 sentenced him to 84 months in prison and
3 years of supervised release. On appeal, Mack’s counsel has moved to withdraw,
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), challenging
Mack’s sentence.




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
       The written plea agreement in this case contains an appeal waiver under which
Mack waived the right to appeal his sentence except for claims of ineffective
assistance of counsel, prosecutorial misconduct, or an illegal sentence. After careful
review of the record, we will enforce the appeal waiver. The plea agreement and plea
hearing transcript show that Mack entered into the plea agreement and the appeal
waiver knowingly and voluntarily; the arguments raised falls within the scope of the
waiver; and no miscarriage of justice would result from enforcing the waiver. See
United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc).2

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we dismiss the appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                      ______________________________




      2
       Counsel states in the Anders brief that Mack may believe that he received
ineffective assistance, but we decline to address that issue in this direct criminal
appeal. See United States v. McAdory, 501 F.3d 868, 872-73 (8th Cir. 2007).


                                         -2-